EXHIBIT 10.5

GUARANTY

THIS GUARANTY (this “Guaranty”) is made as of this 20th day of March, 2006, by
DANIEL C. MONTANO, an individual residing at 2877 Paradise Road, Unit 901, Las
Vegas, NV 89109 (the “Guarantor”) in favor of PROMETHEAN ASSET MANAGEMENT
L.L.C., on its own behalf and in its capacity as collateral agent (together with
its successors and assigns in such capacity, the “Collateral Agent”) for the
benefit of the entities identified on the Schedule of Buyers attached to the
Purchase Agreement defined below (together with their successors and assigns,
the “Lenders”).

WITNESSETH:

WHEREAS, on March 20, 2006, Lenders made loans and certain other financial
accommodations (collectively, the “Loans”) to CardioVascular BioTherapeutics,
Inc., a Delaware corporation (“Borrower”), as evidenced by those certain Senior
Secured Notes, dated as of the date hereof, made by Borrower payable to Lenders
in the original aggregate principal amount of $20,000,000 (such notes, together
with any promissory notes or other securities issued in exchange or substitution
therefor or replacement thereof, and as any of the same may be amended,
restated, modified or supplemented and in effect from time to time, being herein
referred to as the “Notes”).

WHEREAS, the Notes are being acquired by Lenders pursuant to a Securities
Purchase Agreement with Borrower dated as of March 20, 2006 (as same may be
amended, restated, modified or supplemented and in effect from time to time, the
“Purchase Agreement”).

WHEREAS, the Guarantor is an affiliate of Borrower and, as such, will derive
substantial benefit and advantage from the Loans, and it will be to Guarantor’s
direct interest and economic benefit to assist the Borrower in procuring said
Loans.

NOW, THEREFORE, for and in consideration of the premises and in order to induce
Lenders to make the Loans, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Guarantor hereby
agrees as follows:

1. Definitions: Capitalized terms used herein without definition and defined in
the Notes are used herein as defined therein. In addition, as used herein:

“Bankruptcy Code” shall mean the Federal Bankruptcy Reform Act of 1978 (11
U.S.C. §101, et seq.), as amended and in effect from time to time thereunder.

“Cardio Vascu-Grow” means a protein which is a member of the fibroblast growth
factor family Fibroblast Growth Factor-1, or FGF-1, or any derivative or mutant
of such fibroblast growth factor family, developed by Borrower for the purpose
of commercializing after approval by the United States Food and Drug
Administration or similar foreign agencies for sale as a biologic drug.

“Obligations” shall mean (i) all obligations, liabilities and indebtedness of
every nature of the Borrower from time to time owed or owing to the Lenders and
Collateral Agent



--------------------------------------------------------------------------------

under the Security Documents, the Purchase Agreement, the Notes, the Warrants,
the Registration Rights Agreement and the other Transaction Documents (as
defined in the Purchase Agreement), including, without limitation, the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest and
all fees, indemnities, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and/or from time to time
hereafter owing, due or payable whether before or after the filing of a
bankruptcy, insolvency or similar proceeding under applicable federal, state,
foreign or other law and whether or not an allowed claim in any such proceeding,
and (ii) all obligations, liabilities and indebtedness of every nature of the
Guarantor from time to time owed or owing to the Lenders and Collateral Agent
under or in respect of this Guaranty, the Purchase Agreement, the Notes, the
Security Documents, the Warrants, the Registration Rights Agreement and the
other Transaction Documents, as the case may be, including, without limitation,
the principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all fees, indemnities, costs and expenses, whether primary,
secondary, direct, contingent, fixed or otherwise, heretofore, now and/or from
time to time hereafter owing, due or payable whether before or after the filing
of a bankruptcy, insolvency or similar proceeding under applicable federal,
state, foreign or other law and whether or not an allowed claim in any such
proceeding.

“Requisite Lenders” means Lenders having more than 50% of the sum of aggregate
outstanding principal balance of the Notes.

2. Guaranty of Payment.

(a) Guarantor hereby unconditionally and irrevocably guaranties the full and
prompt payment to Lenders and Collateral Agent, on behalf of itself and in its
capacity as agent for the benefit of Lenders, when due, upon demand, at maturity
or by reason of acceleration or otherwise and at all times thereafter, of any
and all of the Obligations.

(b) Guarantor acknowledges that valuable consideration supports this Guaranty,
including, without limitation, the consideration set forth in the recitals
above, as well as any commitment to lend, extension of credit or other financial
accommodation, whether heretofore or hereafter made by Lenders to the Borrower;
any extension, renewal or replacement of any of the Obligations; any forbearance
with respect to any of the Obligations or otherwise; any cancellation of an
existing guaranty; any purchase of any of the Borrower’s assets by any Lender or
Collateral Agent; or any other valuable consideration.

(c) Guarantor agrees that all payments under this Guaranty shall be made in
United States currency and in the same manner as provided for the Obligations.

(d) The Collateral Agent agrees that if it forecloses on Borrower’s assets or
pursues any other remedies available to it under the Transaction Documents (as
defined in the Purchase Agreement) or otherwise to recover the Principal and any
other Obligations due under the Notes or the Purchase Agreement, the Collateral
Agent will proceed to recover first from Borrower until it becomes apparent, in
the Collateral Agent’s sole and absolute discretion (or upon the instruction of
the Requisite Lenders), that the Collateral Agent will not be able to collect
the full amount then owing, due or payable by the Borrower to the Collateral
Agent and the Lenders, then the Collateral Agent shall proceed against the
Guarantor.



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, the maximum liability of
Guarantor under this Guaranty is limited to the aggregate amount of $25,000,000.

3. Costs and Expenses.

Guarantor agrees to pay on demand, all costs and expenses of every kind incurred
by any Lender or Collateral Agent: (a) in enforcing this Guaranty, (b) in
collecting any of the Obligations from the Borrower or Guarantor, (c) in
realizing upon or protecting any collateral for this Guaranty or for payment of
any of the Obligations, and (d) in connection with any amendment of,
modification to, waiver or forbearance granted under, or enforcement or
administration of any Transaction Document or for any other purpose in
connection with any Transaction Document to the extent Borrower or Guarantor has
an obligation to reimburse Collateral Agent or any Lender for same pursuant to
the terms thereof. “Costs and expenses” as used in the preceding sentence shall
include, without limitation, reasonable attorneys’ fees incurred by any Lender
or Collateral Agent in retaining counsel for advice, suit, appeal, any
insolvency or other proceedings under the Bankruptcy Code or otherwise, or for
any purpose specified in the preceding sentence.

4. Nature of Guaranty: Continuing, Absolute and Unconditional.

(a) This Guaranty is and is intended to be a continuing guaranty of
collectibility of the Obligations, and is intended to be independent of and in
addition to any other guaranty, indorsement, collateral or other agreement held
by Lenders or Collateral Agent therefor or with respect thereto, whether or not
furnished by Guarantor. The obligations of Guarantor to repay the Obligations
hereunder shall be unconditional. The obligations of Guarantor to repay the
Obligations hereunder shall be unconditional. Guarantor shall have no right of
subrogation with respect to any payments made by Guarantor hereunder until the
termination of this Guaranty in accordance with Section 8 below, and hereby
waives any benefit of, and any right to participate in, any security or
collateral given to Lenders to secure payment of the Obligations, and Guarantor
agrees that he will not take any action to enforce any obligations of the
Borrower to Guarantor prior to the Obligations being finally and irrevocably
paid in full in cash, provided that, in the event of the bankruptcy or
insolvency of the Borrower, Collateral Agent, for the benefit of itself and
Lenders, and Lenders shall be entitled notwithstanding the foregoing, to file in
the name of Guarantor or in his own name a claim for any and all indebtedness
owing to Guarantor by the Borrower (exclusive of this Guaranty), vote such claim
and to apply the proceeds of any such claim to the Obligations.

(b) For the further security of Lenders and without in any way diminishing the
liability of the Guarantor, following the occurrence of an Event of Default or a
Triggering Event, all debts and liabilities, present or future of the Borrower
to the Guarantor and all monies received from the Borrower or for its account by
the Guarantor in respect thereof shall be received in trust for Lenders and
Collateral Agent and forthwith upon receipt shall be paid over to Collateral
Agent, for its benefit and in its capacity as collateral agent for the benefit
of Lenders, until all of the Obligations have been paid in full in cash. This
assignment and postponement is independent of and severable from this Guaranty
and shall remain in full effect whether or not Guarantor is liable for any
amount under this Guaranty.



--------------------------------------------------------------------------------

(c) This Guaranty is absolute and unconditional and shall not be changed or
affected by any representation, oral agreement, act or thing whatsoever, except
as herein provided. This Guaranty is intended by the Guarantor to be the final,
complete and exclusive expression of the guaranty agreement between the
Guarantor and Lenders. No modification or amendment of any provision of this
Guaranty shall be effective against any party hereto unless in writing and
signed by a duly authorized officer of such party.

(d) Until all of the Obligations are indefeasibly paid in full in cash,
Guarantor hereby releases the Borrower from all, and agrees not to assert or
enforce (whether by or in a legal or equitable proceeding or otherwise) any
“claims” (as defined in Section 101(5) of the Bankruptcy Code), whether arising
under any law, ordinance, rule, regulation, order, policy or other requirement
of any domestic or foreign government or any instrumentality or agency thereof,
having jurisdiction over the conduct of its business or assets or otherwise, to
which the Guarantor is or would at any time be entitled by virtue of his
obligations hereunder, any payment made pursuant hereto or the exercise by any
Lender or Collateral Agent of its rights with respect to the Collateral,
including any such claims to which Guarantor may be entitled as a result of any
right of subrogation, exoneration or reimbursement.

5. Certain Rights and Obligations.

(a) Guarantor acknowledges and agrees that Lenders and Collateral Agent, for its
benefit and as collateral agent for the benefit of Lenders, may, without notice,
demand or any reservation of rights against Guarantor and without affecting
Guarantor’s obligations hereunder, from time to time:

(i) renew, extend, increase, accelerate or otherwise change the time for payment
of, the terms of or the interest on the Obligations or any part thereof or grant
other indulgences to the Borrower or others;

(ii) accept from any person or entity and hold collateral for the payment of the
Obligations or any part thereof, and modify, exchange, enforce or refrain from
enforcing, or release, compromise, settle, waive, subordinate or surrender, with
or without consideration, such collateral or any part thereof;

(iii) accept and hold any indorsement or guaranty of payment of the Obligations
or any part thereof, and discharge, release or substitute any such obligation of
any such indorser or guarantor, or discharge, release or compromise Guarantor,
or any other person or entity who has given any security interest in any
collateral as security for the payment of the Obligations or any part thereof,
or any other person or entity in any way obligated to pay the Obligations or any
part thereof, and enforce or refrain from enforcing, or compromise or modify,
the terms of any obligation of any such indorser, guarantor, or person or
entity;

(iv) dispose of any and all collateral securing the Obligations in any manner as
the Collateral Agent, in its sole discretion (or upon the instruction of the
Requisite Lenders), may deem appropriate, and direct the order or manner of such
disposition and the enforcement of any and all endorsements and guaranties
relating to the Obligations or any part



--------------------------------------------------------------------------------

thereof as Collateral Agent in its sole discretion (or upon the instruction of
the Requisite Lenders) may determine;

(v) determine the manner, amount and time of application of payments and
credits, if any, to be made on all or any part of any component or components of
the Obligations (whether principal, interest, fees, costs, and expenses, or
otherwise), including, without limitation, the application of payments received
from any source to the payment of indebtedness other than the Obligations even
though Lenders might lawfully have elected to apply such payments to the
Obligations to amounts which are not covered by this Guaranty; and

(vi) take advantage or refrain from taking advantage of any security or accept
or make or refrain from accepting or making any compositions or arrangements
when and in such manner as Collateral Agent, in its sole discretion (or upon the
instruction of the Requisite Lenders), may deem appropriate;

and generally do or refrain from doing any act or thing which might otherwise,
at law or in equity, release the liability of Guarantor as a guarantor or surety
in whole or in part, and in no case shall Lenders or Collateral Agent be
responsible or shall Guarantor be released either in whole or in part for any
act or omission in connection with Lenders or Collateral Agent having sold any
security at less than its value.

(b) Following the occurrence of an Event of Default or a Triggering Event, and
upon demand by Collateral Agent (provided that the Collateral Agent shall make
such demand at the request of the Requisite Lenders), Guarantor hereby agrees to
pay the Obligations to the extent hereinafter provided:

(i) without deduction by reason of any setoff, defense (other than payment) or
counterclaim of the Borrower;

(ii) without requiring presentment, protest or notice of nonpayment or notice of
default to Guarantor, to the Borrower or to any other person or entity;

(iii) without demand for payment or proof of such demand or filing of claims
with a court in the event of receivership, bankruptcy or reorganization of the
Borrower;

(iv) without requiring notice of acceptance hereof or assent hereto by any
Lender or Collateral Agent; and

(v) without requiring notice that any of the Obligations has been incurred,
extended or continued or of the reliance by any Lender or Collateral Agent upon
this Guaranty;

all of which Guarantor hereby waives.



--------------------------------------------------------------------------------

(c) Guarantor’s obligation hereunder shall not be affected by any of the
following, all of which Guarantor hereby waives:

(i) any failure to perfect or continue the perfection of any security interest
in or other lien on any collateral securing payment of any of the Obligations or
Guarantor’s obligation hereunder;

(ii) the invalidity, unenforceability, propriety of manner of enforcement of, or
loss or change in priority of any document or any such security interest or
other lien or guaranty of the Obligations;

(iii) any failure to protect, preserve or insure any such collateral;

(iv) failure of Guarantor to receive notice of any intended disposition of such
collateral;

(v) any defense arising by reason of the cessation from any cause whatsoever of
liability of the Borrower including, without limitation, any failure, negligence
or omission by any Lender or Collateral Agent in enforcing its claims against
the Borrower;

(vi) any release, settlement or compromise of any obligation of the Borrower or
any other guarantor of the Obligations;

(vii) the invalidity or unenforceability of any of the Obligations;

(viii) any change of ownership of the Borrower or any other guarantor of the
Obligations or the insolvency, bankruptcy or any other change in the legal
status of the Borrower or any other guarantor of the Obligations;

(ix) any change in, or the imposition of, any law, decree, regulation or other
governmental act which does or might impair, delay or in any way affect the
validity, enforceability or the payment when due of the Obligations;

(x) the existence of any claim, setoff or other rights which the Guarantor,
Borrower, any other guarantor of the Obligations or any other person or entity
may have at any time against any Lender, Collateral Agent or the Borrower in
connection herewith or any unrelated transaction;

(xi) any Lender’s or Collateral Agent’s election in any case instituted under
chapter 11 of the Bankruptcy Code, of the application of section 1111(b)(2) of
the Bankruptcy Code;

(xii) any use of cash collateral, or grant of a security interest by the
Borrower, as debtor in possession, under sections 363 or 364 of the Bankruptcy
Code;

(xiii) the disallowance of all or any portion of any of any Lender’s or
Collateral Agent’s claims for repayment of the Obligations under sections 502 or
506 of the Bankruptcy Code; or

(xiv) any other fact or circumstance which might otherwise constitute grounds at
law or equity for the discharge or release of Guarantor from his obligations
hereunder,



--------------------------------------------------------------------------------

all whether or not Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (i) through (xiii) of this
subsection 5(c).

6. Representations and Warranties.

Guarantor further represents and warrants to Lenders and Collateral Agent that:
(a) Guarantor is an individual citizen of the United States residing at 2877
Paradise Road, Unit 901, Las Vegas, NV 89109, (b) Guarantor has full power,
authority and legal right to execute and deliver, and to perform his obligations
under, this Guaranty; (c) this Guaranty has been duly executed and delivered by
Guarantor and constitutes a legal, valid and binding obligation of Guarantor
enforceable against Guarantor in accordance with its terms, except to the extent
that such enforceability is subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally, or the
availability of equitable remedies, which are subject to the discretion of the
court before which an action may be brought; and (d) the execution, delivery and
performance by Guarantor of this Guaranty do not require any action by or in
respect of, or filing with, any governmental body, agency or official or any
other person and do not violate, conflict with or cause a breach or a default
under any provision of applicable law or regulation or of any agreement,
judgment, injunction, order, decree or other instrument binding upon him.

7. [Reserved].

8. Termination.

This Guaranty shall remain in full force and effect until the later of
(a) March 20, 2007 and (b) the first date on which the Borrower receives any
revenue from the retail or wholesale sale of Cardio Vascu-Grow after its
approval by the United States Food and Drug Administration for general
distribution; provided, that this Guaranty shall remain in full force and effect
despite the occurrence of any event described in the foregoing clause (a) or
(b) if (i) an Event of Default has occurred and is continuing, (ii) a Triggering
Event has occurred and is continuing, (iii) an event that with the giving of
notice or passage of time would constitute an Event of Default or a Triggering
Event has occurred and is continuing, or (iv) any holder of Notes has delivered,
or has the right to deliver, to Borrower a notice of Event of Default or
Triggering Event unless such notice has been rescinded in its entirety or a
court of competent jurisdiction has issued a final non-appealable judgment that
there has been no Event of Default or Triggering Event. Notwithstanding anything
set forth in the foregoing to the contrary, this Guaranty shall terminate upon
the indefeasible payment in full in cash (or through conversion into the
Borrower’s common stock in accordance with the terms of the Notes) of all of the
portion of the Obligations represented by the Notes. Thereafter, but subject to
the following, Collateral Agent, on its behalf and as agent for Lenders, shall
take such action and execute such documents as the Guarantor may request (and at
the Guarantor’s cost and expense) in order to evidence the termination of this
Guaranty. Payment of all of the Obligations from time to time shall not operate
as a discontinuance of this Guaranty. Guarantor further agrees that, to the
extent that the Borrower makes a payment or payments to Lenders or Collateral
Agent on the Obligations, or Lenders or Collateral Agent receive any proceeds of
collateral securing the Obligations or any other payments with respect to the
Obligations, which payment or receipt of proceeds or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential,



--------------------------------------------------------------------------------

set aside or required to be returned or repaid to the Borrower, its estate,
trustee, receiver, debtor in possession or any other person or entity,
including, without limitation, the Guarantor, under any insolvency or bankruptcy
law, state or federal law, common law or equitable cause, then to the extent of
such payment, return or repayment, the obligation or part thereof which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the date when such initial payment, reduction or
satisfaction occurred, and this Guaranty shall continue in full force
notwithstanding any contrary action which may have been taken by any Lender or
Collateral Agent in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to any Lender’s or Collateral Agent’s rights
under this Guaranty and shall be deemed to have been conditioned upon such
payment having become final and irrevocable.

9. [Reserved].

10. Assumption of Liens and Obligations.

To the extent that Guarantor has received or shall hereafter receive
distributions or transfers from the Borrower of property or cash that are
subject, at the time of such contribution, to liens and security interests in
favor of Lenders in accordance with the Notes, the Security Agreement or any
other Security Document, Guarantor hereby expressly agrees that (i) he shall
hold such assets subject to such liens and security interests, and (ii) he shall
be liable for the payment of the Obligations secured thereby. Guarantor’s
obligations under this Section 10 shall be in addition to his obligations as set
forth in other sections of this Guaranty and not in substitution therefor or in
lieu thereof.

11. Miscellaneous.

(a) The term “Borrower” as used in this Guaranty shall include: (i) any
successor individual or individuals, association, partnership, limited liability
company or corporation to which all or substantially all of the business or
assets of the Borrower shall have been transferred and (ii) any other
association, partnership, limited liability company, corporation or entity into
or with which the Borrower shall have been merged, consolidated, reorganized, or
absorbed. The term “Guarantor” as used in this Guaranty shall include any heir,
representative, or assign of the Guarantor.

(b) Without limiting any other right of any Lender or Collateral Agent, whenever
any Lender or Collateral Agent has the right to declare any of the Obligations
to be immediately due and payable (whether or not it has been so declared),
Collateral Agent, on its behalf and in its capacity as agent for the benefit of
Lenders, at its sole election without notice to the undersigned may (and, at the
request of the Requisite Lenders, the Collateral Agent shall) appropriate and
set off against the Obligations:

(i) any and all indebtedness or other moneys due or to become due to Guarantor
by any Lender or Collateral Agent in any capacity; and

(ii) any credits or other property belonging to Guarantor (including all account
balances, whether provisional or final and whether or not collected or
available) at any



--------------------------------------------------------------------------------

time held by or coming into the possession of any Lender or Collateral Agent, or
any affiliate of any Lender or Collateral Agent, whether for deposit or
otherwise;

whether or not the Obligations or the obligation to pay such moneys owed by any
Lender or Collateral Agent is then due, and the applicable Lender or Collateral
Agent shall be deemed to have exercised such right of set off immediately at the
time of such election even though any charge therefor is made or entered on such
Lender’s or Collateral Agent’s records subsequent thereto. Collateral Agent
agrees to notify Guarantor in a reasonably practicable time of any such set-off;
however, failure to so notify Guarantor shall not affect the validity of any
set-off.

(c) No course of dealing between the Borrower or Guarantor and Lenders or
Collateral Agent and no act, delay or omission by Lenders or Collateral Agent in
exercising any right or remedy hereunder or with respect to any of the
Obligations shall operate as a waiver thereof or of any other right or remedy,
and no single or partial exercise thereof shall preclude any other or further
exercise thereof or the exercise of any other right or remedy. Any Lender or
Collateral Agent may remedy any default by the Borrower under any agreement with
the Borrower or with respect to any of the Obligations in any reasonable manner
without waiving the default remedied and without waiving any other prior or
subsequent default by the Borrower. All rights and remedies of Lenders and
Collateral Agent hereunder are 5 cumulative.

(d) This Guaranty shall inure to the benefit of each Lender and Collateral
Agent, and each such entity’s successors and assigns.

(e) Collateral Agent may assign its rights hereunder without the consent of
Guarantor, in which event such assignee shall be deemed to be Collateral Agent
hereunder with respect to such assigned rights.

(f) Captions of the sections of this Guaranty are solely for the convenience of
the parties hereto, and are not an aid in the interpretation of this Guaranty
and do not constitute part of the agreement of the parties set forth herein.

(g) If any provision of this Guaranty is unenforceable in whole or in part for
any reason, the remaining provisions shall continue to be effective.

(h) Guarantor hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that he is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Guarantor hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to him under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. The Parties acknowledge
that each of the Lenders has executed each of the Transaction Documents to be
executed by it in the State of



--------------------------------------------------------------------------------

New York and will have made the payment of the Purchase Price (as defined in the
Purchase Agreement) from its bank account located in the State of New York.

(i) All notices, approvals, requests, demands and other communications hereunder
shall be delivered or made in the manner set forth in, and shall be effective in
accordance with the terms of, the Purchase Agreement; provided, that any
communication shall be effective as to Guarantor if made or sent to the
Guarantor at his address set forth beneath his signature on the signature page
to this Agreement in accordance with the foregoing.

(j) Guarantor covenants and agrees that until indefeasible payment in full in
cash of all the Obligations and termination of this Guaranty and the Transaction
Documents with respect to such obligations, Guarantor shall not transfer, gift,
deliver or sell any material portion of his assets or property to Guarantor’s
spouse or other family members.

12. WAIVERS.

(a) GUARANTOR WAIVES THE BENEFIT OF ALL VALUATION, APPRAISAL AND EXEMPTION LAWS.

(b) UPON THE OCCURRENCE OF A DEFAULT, AN EVENT OF DEFAULT OR A TRIGGERING EVENT,
GUARANTOR HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO
THE EXERCISE BY ANY LENDER OR COLLATERAL AGENT, ON ITS BEHALF AND IN ITS
CAPACITY AS AGENT FOR THE BENEFIT OF LENDERS, OF ITS RIGHTS TO REPOSSESS THE
COLLATERAL WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON THE
COLLATERAL WITHOUT PRIOR NOTICE OR HEARING. GUARANTOR ACKNOWLEDGES THAT HE HAS
BEEN ADVISED BY COUNSEL OF HIS CHOICE WITH RESPECT TO THIS TRANSACTION AND THIS
GUARANTY.

(c) GUARANTOR WAIVES HIS RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS GUARANTY, OR THE
TRANSACTIONS CONTEMPLATED HEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION
OF ANY TYPE BROUGHT BY ANY LENDER OR COLLATERAL AGENT. GUARANTOR AGREES THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, GUARANTOR FURTHER AGREES THAT HIS RIGHT TO A
TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION,
COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE
THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTY OR ANY PROVISION HEREOF. THIS
WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS GUARANTY.

13. Counterparts; Headings. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to each other



--------------------------------------------------------------------------------

party; provided that a facsimile signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile signature.

[rest of page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
written above.

 

/s/ Daniel C. Montano

By: Daniel C. Montano

Address:

2877 Paradise Road, Unit 901

Las Vegas, NV 89109

[Signature Page to Personal Guaranty]